Citation Nr: 0032147	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  98-12 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an increased rating for ischemic heart disease 
as a residual of beriberi, currently evaluated as 60 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Solomon J. Gully, IV, Associate Counsel



INTRODUCTION

The veteran had recognized service from December 1941 to 
September 1942, and from October 1944 to June 1946.  He was a 
prisoner of war (POW) of the Japanese government from April 
to September 1942.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.  This case was previously before the 
Board in February 2000, at which time it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary and available for an equitable 
resolution of the veteran's claim has been obtained.

2.  The veteran's ischemic heart disease is preclusive of 
more than sedentary employment.

3.  The old schedular criteria for evaluating ischemic heart 
disease are more favorable to the veteran in this case.


CONCLUSION OF LAW

The schedular criteria for a 100 percent rating for ischemic 
heart disease have been met.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.321(a), 4.1, 4.2, 4.7, 4.10 
(2000); 38 C.F.R. § 4.104, Part 4, Diagnostic Code 7005 
(1997); 38 C.F.R. § 4.104, Part 4, Diagnostic Code 7005 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was a Prisoner of War (POW) from April 1942 to 
September 1942, following the fall of Bataan, and was 
confined at O'Donnell Concentration Camp, Capas, Tarlac.

Historically, the veteran filed an initial claim of 
entitlement to service connection for various disabilities, 
including beriberi, in May 1978.  The RO denied service 
connection for beriberi in August 1978, on the basis that the 
disability was not shown on VA examination the previous 
month.

The veteran sought service connection for beriberi with heart 
disease in October 1983.  In support of his claim, he 
attached a June 1983 private medical report noting a history 
of breathing difficulty and easy fatigability.

Left ventricular hypertrophy by voltage criteria was 
diagnosed on VA examination in November 1983.

A December 1983 rating decision denied service connection, on 
the basis that beriberi with heart disease was not shown to a 
degree of at least 10 percent disabling.  This decision was 
confirmed by the Board in August 1984.

A June 1993 private medical report notes complaints of chest 
pains with occasional difficulty breathing.  Angina pectoris 
was diagnosed.

The veteran sought service connection for ischemic heart 
disease in May 1994.

A January 1995 private medical report notes complaints of 
severe chest pains with difficulty breathing.  The pertinent 
diagnosis was ischemic heart disease.

A March 1995 VA examination report notes a two-year history 
of ischemic heart disease.  No evidence of heart disease was 
found on physical examination, however, and the examiner 
noted that findings were consistent with the veteran's age.

Consequently, a June 1995 rating decision denied service 
connection for ischemic heart disease.

On VA examination in September 1996, the veteran gave a 
three-year history of shortness of breath on climbing a 
flight of stairs, with chest tightness on deep breathing.  He 
explained that these complaints progressed so that he was 
symptomatic on walking 500 meters.  Current complaints 
included chest pains.  An echocardiogram revealed 
arteriosclerosis, and showed an ejection fraction of 57 
percent.  The final assessment was arteriosclerotic heart 
disease, and left ventricular hypertrophy, not in failure, 
functional capacity II-B.

In December 1996, the RO granted service connection for 
ischemic heart disease under the presumptive provisions for 
POWs under 38 C.F.R. § 3.309(c), and assigned a 30 percent 
evaluation.

The veteran sought an increased evaluation for his service-
connected ischemic heart disease in March 1997, asserting 
that the disease had increased in severity.

A report from the veteran's private physician, dated later 
that month, indicates that he received treatment for "easy 
fatigability."

A March 1997 VA examination report notes chest heaviness with 
blood pressure elevation when lying down.  A physical 
examination revealed that the heartbeat was not palpable.  
There was a normal sinus rhythm, no murmur, and no orthopnea.  
The diagnostic impression was hypertensive arteriosclerotic 
heart disease, complete right bundle branch block, not in 
failure.  The examiner commented that he was unable to assess 
the effect of the veteran's disorder on physical tolerance 
because mobility was limited by joint pains.

Based on this evidence, a May 1997 rating decision continued 
the 30 percent evaluation of the veteran's service-connected 
ischemic heart disease.

A July 1997 private examination report notes tachycardiac 
chest pains.  The diagnostic assessment was severe ischemic 
heart disease with heart failure.

A December 1997 private hospital report indicates that the 
veteran was admitted the previous month with complaints of 
dizziness, epigastric pain, and chest pain.  The discharge 
diagnosis was ischemic heart disease, improved.

A May 1998 VA examination report notes that the veteran 
developed dyspnea after walking 50 meters, and experienced 
angina in the precordial area with radiation to the left 
upper extremity.  The veteran was noted to experience chest 
pain while at rest.  The record reports two-pillow orthopnea, 
and paroxysmal nocturnal dyspnea when in the supine position.  
A physical examination revealed no evidence of congestive 
heart failure.  There were no murmurs or thrills, and no 
evidence of rales, edema or liver enlargement.  No cardiac 
abnormalities were noted on chest X-ray.  An 
electrocardiogram (EKG) revealed a complete right bundle 
block.  The examiner commented that there was no evidence of 
arteriosclerotic heart disease, or rheumatic heart disease.  
He explained that due to the findings of right bundle branch 
block on EKG, there was a problem in electrical impulse 
conduction in the heart, and the myocardial contraction may 
in turn affect his daily activity.  Therefore, the physician 
recommended minimal activity.

The RO continued the 30 percent evaluation of the veteran's 
service-connected ischemic heart disease in January 1999.

In February 2000, the Board granted a 60 percent evaluation 
for the veteran's service-connected ischemic heart disease 
under the old rating criteria, and remanded the case for 
further development.  In particular, the Board directed the 
RO to attempt to obtain all outstanding VA and private 
medical records reflecting treatment for ischemic heart 
disease, and to schedule a VA cardiology examination to 
determine the severity of the veteran's service-connected 
heart disorder.

In compliance with the Board's remand, a March 2000 rating 
decision assigned a 60 percent disability evaluation for the 
veteran's service-connected ischemic heart disease.  The RO 
subsequently advised the veteran that his VA examination was 
scheduled later that month.

In March 2000 correspondence, the veteran advised the RO that 
he was unable to travel to the scheduled VA examination 
because of "aggravated weakness due to [his] heart ailment 
and arthritis," and requested that the examination be 
rescheduled.  In support of his claim, he submitted a March 
2000 private medical report reflecting treatment for 
arteriosclerotic heart disease and chest pain of questionable 
etiology.

In a letter dated later that month, the veteran opined that 
his service-connected heart disorder was getting worse with 
old age.  He explained that his prescribed medications made 
him "feel very sickly," and indicated that he periodically 
experienced chest pain, was easily fatigued, and "could 
hardly walk or move" due to weakness.  He attached private 
medical records reflecting treatment for arteriosclerotic 
heart disease from November 1998 to March 2000.

In a May 2000 report, the veteran's private physician related 
that he initially treated the veteran in March 1997.  He 
explained that an EKG showed a complete right bundle branch 
block.  According to the report, he last treated the veteran 
for complaints of right sided chest pain in March 2000.

During a May 2000 VA examination, the veteran reported 
shortness of breath when walking more than 50 meters.  He 
complained of diffuse chest pain unrelated to activity and 
precipitated by lying on his right side, but indicated that 
it was relieved by putting a pillow beneath his right arm.  
He reported joint pain and dizziness with prolonged standing, 
which resulted in a limitation of activities.  The veteran 
denied experiencing orthopnea, syncope, or paroxysmal 
nocturnal dyspnea.  He related that he could go to the 
bathroom, take a shower, and walk around the house.  
According to the report, a stress test was not performed 
because it was contraindicated due to the veteran's age.  A 
clinical evaluation of the heart was normal, and no edema of 
the extremities was noted.  An EKG showed a complete right 
bundle branch block.  The final assessment was hypertensive 
arteriosclerotic heart disease, left ventricular hypertrophy, 
chronic right bundle branch block, not in failure, functional 
capacity II-B, ejection fracture 74 percent, and workload 
between 4 and 5 metabolic equivalents (METs).

In a July 2000 addendum to the VA examination report, the 
examiner clarified that the veteran's complaint of "diffuse 
chest pain unrelated to activity" was not typical of angina.  
She noted that the pain he experienced when lying on his 
right side was relieved by putting a pillow beneath his right 
arm, and explained that this was consistent with "myalgia 
and/or an arthritic problem."  She related that angina was 
not addressed in the May 2000 VA examination report because 
"there was no typical angina in this case."  The physician 
noted that while the veteran experienced dizziness with 
prolonged standing, he could perform activities of daily 
living, such as going to the bathroom, taking a shower, and 
walking around the house.  Based on the veteran's functional 
capacity of II-B, she concluded that "more than light manual 
labor may precipitate symptom[s] of shortness of breath and 
dizziness."

The RO continued the 60 percent evaluation of the veteran's 
service-connected ischemic heart disease in July 2000.

Analysis

I.  Claims Assistance

Recently enacted Legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The salient features of the new statutory provisions 
(and where they will be codified in title 38 United States 
Code), may be summarized as imposing the following 
obligations on the Secretary: 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 
(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 
(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 
(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 
(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 
(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall 
	(a) identify the records the Secretary is unable to 
obtain
(b) briefly explain the efforts that the Secretary made 
to obtain those 
      records; and
(c) describe any further action to be taken by the 
Secretary with respect to 
                 the claim (38 U.S.C.A. § 5103A(b)(2)).
(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3)).
(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:
(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)).
(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)).
(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).
(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)).
(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant)-
  	(i) contains competent evidence that the claimant 
has a current 
 	disability, or persistent or recurrent symptoms of 
disability; and
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.
(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)).
(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

Following a detailed review of the claims folder, the Board 
concludes that the RO has either complied with, or gone 
beyond, these provisions.  The RO has obtained the veteran's 
service medical records, and there is no indication of 
outstanding Federal Government records or other records that 
have been identified by the claimant.  In addition, it has 
obtained all identified records from VA and private medical 
care providers.

The RO has notified the veteran of the results of its efforts 
to obtain records in multiple pieces of correspondence, and 
he has actual notice of all the evidence of record.  Further, 
the RO has provided the veteran multiple VA examinations.  
There is no indication that there is any evidence that could 
substantiate the claim that has not been obtained.  
Accordingly, while the RO has not sent notice as set forth in 
(3) above describing how the tasks of developing the record 
are allocated, it has gone beyond this requirement by 
actually obtaining all the evidence.  In light of all of 
these considerations, the Board finds that it is not 
prejudicial to the veteran to proceed to adjudicate the claim 
on the current record.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

II.  Increased Rating Claim

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2000).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 
(1991).  Governing regulations include 38 C.F.R. §§ 4.1, 4.2, 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  The benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2000).

The Board notes that effective January 12, 1998, during the 
pendency of this appeal, the Schedule was amended with regard 
to rating disabilities of the cardiovascular system.  38 
C.F.R. § 4.104.  Because the veteran's claim was filed before 
the regulatory change occurred, the Board must undertake a 
three-part analysis:  1) Determine whether the intervening 
change is more favorable to the veteran, which may require 
application of each version of the regulations to the facts 
of the case; 2) If the amendment is more favorable, 
application of that provision to rate the disability for the 
periods from and after the effective date of the regulatory 
change; 3) Application of the prior regulation to rate the 
veteran's disability for periods preceding the effective date 
of the regulatory change.  VAOPGCPREC 3-2000 (April 10, 
2000); See Karnas, 1 Vet. App. at 311; 38 C.F.R. § 3.114(a) 
(2000).

In the instant case, the RO provided the veteran notice of 
the revised regulations in the February 1998 Supplemental 
Statement of the Case.  Thus, the Board finds that it may 
proceed with a decision on the merits of the veteran's claim, 
with consideration of both the pre-1998 and revised 
regulations, without prejudice to the veteran.  See Bernard, 
4 Vet. App. at 393-394.

Prior to January 1998, Diagnostic Code 7005 provided a 30 
percent evaluation for a veteran for whom, following a 
typical coronary occlusion or thrombosis or with a history of 
substantiated anginal attack, ordinary manual labor is 
feasible.  A veteran for whom, following a typical history of 
acute coronary occlusion or thrombosis, or with a history of 
substantiated repeated anginal attacks, more than light 
manual labor is not feasible, is entitled to a 60 percent 
evaluation.  Under those criteria, a veteran is entitled to a 
100 percent evaluation during and for six months following 
acute illness from coronary occlusion or thrombosis with 
circulatory shock, and after six months, with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or if more than sedentary employment is 
precluded.  38 C.F.R. § 4.104, Diagnostic Code 7005 (1997).

Following the January 1998 revision, Diagnostic Code 7005 
provides that a veteran who, upon a workload of greater than 
5 METs but not greater than 7 METs, demonstrates dyspnea, 
fatigue, angina, dizziness or syncope, or shows evidence of 
cardiac hypertrophy or dilation on electrocardiogram, 
echocardiogram or X-ray, is entitled to a 30 percent 
evaluation.  A veteran who demonstrates more than one episode 
of acute congestive heart failure in the past year or who 
demonstrates dyspnea, fatigue, angina, dizziness or syncope 
upon a workload of greater than 3 METs but not greater than 5 
METs, or for left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent, is entitled to a 60 percent 
evaluation.  A veteran who suffers from chronic congestive 
heart failure or demonstrates dyspnea, fatigue, angina, 
dizziness, or syncope upon a workload of 3 METs or less, or 
shows left ventricular dysfunction with an ejection fraction 
of less than 30 percent, is entitled to a 100 percent 
evaluation.

The Board has carefully considered all evidence of record in 
light of the applicable regulations, and finds that the 
application of the old schedular criteria is more favorable 
to the veteran.  See Karnas and VAOPGCPREC 3-2000, supra.  In 
the Board's view, the criteria in effect prior to January 12, 
1998 are generally less rigorous than the revised criteria, 
which require specific clinical findings in order for certain 
levels of disability to be awarded.

In order for a 100 percent rating to be warranted under the 
former schedular criteria, the veteran must demonstrate that 
his service-connected ischemic heart disease is manifested by 
chronic residual findings of congestive heart failure or 
angina on moderate exertion, or findings indicating that more 
than sedentary employment is precluded.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1997).

As noted above, the examiner who performed the May 1998 VA 
examination explained that there was a problem in electrical 
impulse conduction in the veteran's heart.  He related that 
the myocardial contraction may affect his daily activity, and 
recommended "minimal activity."  A stress test was not 
performed on VA examination in May 2000, because it was 
contraindicated due to the veteran's age.  While the record 
indicates that the veteran was able to perform certain daily 
activities, such as going to the bathroom, taking a shower, 
and walking around the house, he developed shortness of 
breath and dizziness when engaging in tasks requiring greater 
exertion.  In a July 2000 addendum to the VA examination 
report, the examiner concluded that the veteran's symptoms 
may be precipitated by "more than light manual labor."

The Board concludes that there is sufficient medical evidence 
to support a finding that the veteran meets a 100 percent 
disability evaluation under the old rating criteria.  In 
making this determination, the Board notes that the VA 
examinations are not entirely clear and consistent regarding 
the veteran's disability associated with his service-
connected condition.  However, in evaluating this claim, and 
resolving the ultimate issue of whether the veteran is 
entitled to a 100 percent evaluation under the old diagnostic 
criteria, the Board has been mindful of what is commonly 
referred to as the "doctrine of reasonable doubt."  See 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2000), 38 C.F.R. § 
3.102 (2000), and Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  Where the "fair preponderance of the evidence" is 
against the claim, the veteran loses and the benefit-of-the-
doubt rule has no application.  Id. at 56.  However, where 
the evidence supports the claim, or is in relative equipoise, 
the veteran prevails.

Based on the evidence as a whole, including the recent VA 
examinations, the Board believes that the evidence is in 
equipoise on the issue of whether the claim of entitlement to 
an increased evaluation for the service-connected ischemic 
heart disease to 100 percent should be granted under the old 
diagnostic criteria.  The opinion by the examiner in May 1998 
appears to indicate that more than "minimal activity," 
which the Board construes to indicate more than the 
activities of daily living, produces disabling manifestations 
of the service-connected disability.  This would appear to 
the Board to demonstrate that more than sedentary employment, 
and perhaps even sedentary employment, is precluded.  Because 
this opinion did not appear clear cut, the Board requested 
clarification.

The May 2000 examination attempted to clarify the status of 
the service connected disability, however, it appears that 
objective testing was not feasible and thus the examiner had 
to take recourse to medical judgment based upon review of the 
record.  This opinion clearly confirms entitlement to the 60 
percent award under the new criteria as well as the old, but 
the Board finds it is less than completely decisive in 
rebutting the implications of the earlier examination that 
the veteran meets the requirements for a 100 percent 
evaluation under the old criteria.  The examiner concluded 
that the veteran's functional capacity of II-B, and she 
stated that "more than light manual labor may precipitate 
symptom[s] of shortness of breath and dizziness."

Because the basis for the findings and rationale in May 2000 
is not entitled to such probative value as to clearly 
outweigh the earlier opinion, the Board finds the record is 
in equipoise as to entitlement to a 100 percent rating under 
the old criteria.  Therefore, applying the benefit of the 
doubt doctrine, the Board will grant a 100 percent rating for 
ischemic heart disease under the old criteria.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7005 (1997).


ORDER

An increased rating for ischemic heart disease is granted to 
100 percent, subject to the law and regulations governing the 
payment of monetary awards.


		
	Richard B. Frank
	Veterans Law Judge
	Board of Veterans' Appeals

 

